Exhibit 10.18

SECURITIES ACCOUNT PLEDGE AGREEMENT

THIS SECURITIES ACCOUNT PLEDGE AGREEMENT (this “Agreement”) is dated March 23,
2007 by INFOLOGIX SYSTEMS CORPORATION (formerly known as InfoLogix Inc.), a
Delaware corporation (the “Pledgor”) for benefit of SOVEREIGN BANK (the “Bank”).
Pledgor, intending to be legally bound hereby, agrees as follows:

1.   DEFINITIONS.   For purposes of this Agreement,

1.1   “Bank Indebtedness” shall mean all obligations and indebtedness of
Borrower and/or Pledgor to Bank, whether now or hereafter owing or existing,
including, without limitation, all obligations under the Loan Documents, all
obligations of Pledgor to reimburse Bank for payments made by Bank at any time
or from time to time for the preservation and/or protection of the Collateral,
all other obligations or undertakings now or hereafter made by or for the
benefit of Borrower and/or Pledgor to or for the benefit of Bank under any other
agreement, promissory note or undertaking now existing or hereafter entered into
by Borrower and/or Pledgor with Bank, including, without limitation, all
obligations of Borrower and/or Pledgor to Bank under any guaranty or surety
agreement, and all obligations of Borrower and/or Pledgor to immediately pay to
Bank the amount of any overdraft on any deposit account maintained with Bank,
together with all interest and other sums payable in connection with any of the
foregoing.

1.2   “Borrower” shall mean jointly, severally and collectively, Opt
Acquisition, LLC a Pennsylvania limited liability company, Embedded
Technologies, LLC a Delaware limited liability company and Pledgor.

1.3   “Code” shall mean the Uniform Commercial Code as adopted by the
Commonwealth of Pennsylvania, as the same may be amended from time to time.

1.4   “Collateral” shall mean (a) the Securities Account, and (b) all dividends,
cash, securities, investment property, financial assets and other property from
time to time on deposit in, or issued, paid, declared and/or distributed in
connection with, the Securities Account, or any portion thereof, and (c) all
cash, securities, investment property, financial assets and other property paid,
issued and/or distributed to or for the benefit of Pledgor in exchange,
redemption or substitution for the Securities Account or any property therein,
or any portion thereof, and (d) all other cash, securities, investment property,
financial assets, rights to issue entitlement orders, and other property paid,
issued and/or distributed to or for the benefit of Pledgor in connection with,
or otherwise existing as a consequence of, Pledgor’s ownership of the Securities
Account, or any portion thereof, and (e) all proceeds of the foregoing.

1.5   “Event of Default” shall mean any and all events described in Section 8
below.

1.6   “Loan Agreement” shall mean that certain Loan and Security Agreement dated
March 16, 2006 by and among Borrower and Bank (as amended by that certain First
Amendment and Modification to Loan and Security Agreement dated August 25, 2006,
that Second Amendment and Modification to Loan and Security Agreement dated
October 31, 2006, that Third Amendment and Modification to Loan and Security
Agreement dated of even date herewith and as the same may hereafter be amended,
modified, supplemented or restated from time to time).

1.7   “Loan Documents” shall mean all agreements, documents and/or instruments
evidencing the Bank Indebtedness and all agreements, documents and instruments
collateral thereto, together with all amendments, replacements, increases,
renewals and modifications of any of the foregoing, including without limitation
this Agreement, the Loan Agreement, as any of the foregoing may be amended,
restated or replaced from time to time.


--------------------------------------------------------------------------------


1.8   “Securities Account” shall mean that certain account of Pledgor maintained
with Sovereign Bank Capital Markets, a division of Bank, having Account
No. INF05268, together with all substitutions or replacements therefor, all
property from time to time therein, and all proceeds thereof.

All capitalized terms not defined herein shall have the meanings given such term
in the Loan Agreement. Terms used herein which are defined in the Code shall
have the meanings given such terms in the Code.

2.   SECURITY INTEREST.   Pledgor hereby pledges and grants to Bank a security
interest in and a lien on the Collateral.

3.   EFFECT OF GRANT.   The pledge of Collateral granted to Bank by Pledgor
hereunder shall not be rendered void by the fact that no Bank Indebtedness
exists as of a particular date, but shall continue in full force and effect
until all Bank Indebtedness have been paid in full and Bank has no agreement or
commitment outstanding pursuant to which Bank may extend credit to or on behalf
of Borrower or Pledgor and Bank has executed and delivered termination
statements and/or releases.

4.   OBLIGATIONS SECURED.   The Collateral and the continuing security interest
granted therein shall secure all Bank Indebtedness. IT IS THE EXPRESS INTENTION
OF PLEDGOR THAT THE COLLATERAL SHALL SECURE ALL BORROWER’S AND PLEDGOR’S
EXISTING AND FUTURE OBLIGATIONS UNDER THE LOAN DOCUMENTS OR OTHERWISE.

5.   DELIVERY.   All original certificates and instruments representing or
evidencing the Collateral, or any portion thereof, shall be delivered to and
held by or on behalf of Bank pursuant hereto and shall be in suitable form for
transfer by delivery, or shall be accompanied by duly executed instruments of
transfer or assignments in blank, all in form and substance satisfactory to Bank
and with guaranteed signature(s). If a broker or agent is holding the
certificates and/or instruments evidencing the Collateral or all or any part of
the Collateral is held in a securities account, Pledgor shall either (a) cause
such broker and/or agent to execute and deliver to Bank a control agreement
acknowledging this Agreement and perfecting Bank’s security interest in the
Collateral, which agreement shall be in form and content acceptable to Bank in
its sole discretion, or (b) authorize such broker or agent to transfer Pledgor’s
account in which such Collateral is held to Bank’s name, as nominee.

6.   REPRESENTATIONS AND WARRANTIES.   Pledgor hereby represents and warrants as
follows, which representations and warranties shall be true and correct as of
the date hereof, at the time of the creation of any Bank Indebtedness and until
the Bank Indebtedness has been paid in full:

6.1   Valid Organization; Good Standing and Qualification. Pledgor is a
corporation duly incorporated, validly existing and in good standing under the
laws of the State of Delaware, has full power and authority to execute, deliver
and comply with the Loan Documents, and to carry on its business as it is now
being conducted and is duly licensed or qualified as a foreign corporation in
good standing under the laws of each other jurisdiction in which the character
or location of the properties owned by it or the business transacted by it
requires such licensing or qualification.

6.2   Title to Collateral. The Collateral is and will be owned by Pledgor free
and clear of all liens and other encumbrances of any kind (including liens or
other encumbrances upon properties acquired or to be acquired under conditional
sales agreements or other title retention devices), excepting only liens in
favor of the Bank. Pledgor will defend the Collateral against any claims of all
persons or entities other than the Bank.

6.3   Due Authorization and Issuance; Restrictions. The Collateral consisting of
securities have been duly authorized and issued to or for the benefit of Pledgor
by the respective issuer and are outstanding, fully paid and non-assessable.

2


--------------------------------------------------------------------------------


6.4   Due Authorization; No Legal Restrictions. The execution and delivery by
Pledgor of this Agreement, the consummation of the transactions contemplated
hereby and the fulfillment and compliance with the respective terms, conditions
and provisions of this Agreement: (a) will not conflict with or result in a
breach of, or constitute a default (or might, upon the passage of time or the
giving of notice or both, constitute a default) under any of Pledgor’s formation
or governing documents or under any of the terms, conditions or provisions of
any applicable statute, law, rule, regulation or ordinance or any indenture,
mortgage, loan or credit agreement or instrument to which Pledgor is a party or
by which Pledgor may be bound or affected, or any judgment or order of any court
or governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, and (b) will not result in the creation or
imposition of any lien, charge or encumbrance of any nature whatsoever upon any
of the property or assets of Pledgor, including the Collateral, under the terms
or provisions of any such agreement or instrument, except liens in favor of
Bank. Neither the Pledgor nor the Collateral is subject to the terms of any
member, manager, shareholder, voting, buy-sell or other agreement affecting the
Collateral, including, without limitation, the sale, transfer or voting thereof.

6.5   Governmental Consents. No consent, approval or authorization of or
designation, declaration or filing with any governmental authority by Pledgor is
required in connection with the execution, delivery or performance by Pledgor of
this Agreement or the consummation of the transactions contemplated hereby.

6.6   Pending Litigation or Proceedings. There are no judgments outstanding or
actions, suits or proceedings pending or, to the best of Pledgor’s knowledge,
threatened against or affecting Pledgor or the Collateral, or any portion
thereof, at law or in equity or before or by any federal, state, municipal or
other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign.

6.7   Taxes. Pledgor has filed all tax returns which Pledgor is required to file
and has paid, or made provision for the payment of, all taxes which have or may
have become due pursuant to such returns or pursuant to any assessment received
by Pledgor except such taxes, if any, as are being contested in good faith and
as to which adequate reserves have been provided. Such tax returns are complete
and accurate in all respects. Pledgor does not know of any proposed additional
assessment or basis for any assessment of additional taxes.

6.8   Accuracy of Representations and Warranties. No representation or warranty
by Pledgor contained herein or in any certificate or other document furnished by
Pledgor pursuant hereto or in connection herewith fails to contain any statement
of material fact necessary to make such representation or warranty not
misleading in light of the circumstances under which it was made. There is no
fact which Pledgor knows or should know and has not disclosed to Bank, which
does or may materially and adversely affect Pledgor, or the Collateral, or any
portion thereof.

7.   COVENANTS.   Pledgor covenants and agrees that until the Bank Indebtedness
has been paid in full, Pledgor shall:

7.1   Payment of Bank Indebtedness. Pay, or cause to be paid, when due all
amounts payable by Pledgor to Bank.

7.2   Adherence to Documents. Not take any action prohibited by the Loan
Agreement or the other Loan Documents.

7.3   Creation of Liens. Not create, incur or permit to exist any mortgage,
pledge, encumbrance, lien, security interest or change of any kind on the
Collateral, or any portion thereof, except as contemplated hereby.

3


--------------------------------------------------------------------------------


7.4   Taxes; Claims for Labor and Materials. Pledgor will pay or cause to be
paid when due all taxes, assessments, governmental charges or levies imposed
upon Pledgor or Pledgor’s income, profits, or any property belonging to Pledgor,
including without limitation all withholding taxes, and all claims for labor,
materials and supplies which, if unpaid, might become a lien or charge upon any
of its properties or assets.

7.5   Additional Documents and Future Actions. Pledgor will, at its sole cost,
take such actions and provide Bank from time to time with such agreements,
financing statements and additional instruments, documents or information as the
Bank may reasonably deem necessary or advisable to perfect, protect and maintain
the security interests in the Collateral, or any portion thereof, to permit Bank
to protect its interest in the Collateral, or any portion thereof, or to carry
out the terms of the Loan Documents. Pledgor hereby authorizes and appoints Bank
as its attorney-in-fact, with full power of substitution, to take such actions
as Bank may deem advisable to protect the Collateral and its interests thereon
and its rights hereunder, to execute on Pledgor’s behalf and file at Pledgor’s
expense financing statements, and amendments thereto, in those public offices
deemed necessary or appropriate by Bank to establish, maintain and protect a
continuously perfected security interest in the Collateral, including, without
limitation, to receive, endorse and collect all certificates, instruments and
securities made payable to or issued to Pledgor representing any dividend,
interest, or other distribution in respect of the Collateral, or any portion
thereof, and to execute on Pledgor’s behalf such other documents and notices as
Bank may deem advisable to protect the Collateral and Bank’s interests therein
and Bank’s rights hereunder. Such power being coupled with an interest is
irrevocable. Pledgor irrevocably authorizes the filing of a carbon, photographic
or other copy of this Agreement, or of a financing statement, as a financing
statement and agrees that such filing is sufficient as a financing statement.

7.6   Requested Information. With reasonable promptness, deliver to Bank all
such other data and information in respect of the financial condition and
affairs of Pledgor and the value of the Collateral, as Bank may reasonably
request from time to time.

8.   EVENTS OF DEFAULT.   The occurrence of any one or more of the following
events shall constitute an Event of Default hereunder:

8.1   The occurrence of any event of default or default under any of the Loan
Agreement or any of the other Loan Documents beyond any grace, notice or cure
periods therein.

8.2   The failure of Pledgor or Borrower to pay any amount of principal or
interest on the Bank Indebtedness on the date on which such payment is due (or
within any applicable grace period), whether on demand, at the stated maturity,
or due date thereof, or by reason of any requirement for prepayment thereof, by
acceleration or otherwise.

8.3   The failure of Pledgor to duly perform or observe any obligation, covenant
or agreement on its part contained herein.

8.4   Any representation or warranty of Pledgor herein is discovered to be
untrue in any material respect or any statement, certificate or data furnished
by Pledgor pursuant hereto is discovered to be untrue in any material respect as
of the date as of which the facts therein set forth are stated or certified.

9.   RIGHTS OF PLEDGOR AND BANK.

9.1   Before Event of Default. Prior to the occurrence of an Event of Default:

(a)    Voting. Pledgor shall be entitled to exercise any and all voting and
other consensual rights arising under the Collateral, or any portion thereof,
for any purpose not inconsistent with the terms of any of the Loan Documents.

4


--------------------------------------------------------------------------------


(b)   Dividends; Distributions. Unless Bank otherwise requests in writing,
Pledgor shall be entitled to receive and retain any and all dividends,
distributions and interest, declared, distributed or paid, with respect to the
Collateral, or any portion thereof, provided, however, that any and all
(i) dividends, distributions and interest paid or payable other than in cash;
(ii) instruments and other property received, receivable or otherwise
distributed with respect to, or in exchange for, the Collateral, or any portion
thereof; (iii) dividends and other distributions paid or payable in cash with
respect to the Collateral, or any portion thereof, in connection with (1) a
partial or total liquidation or dissolution, or (2) a reduction of capital,
capital surplus or paid-in-surplus; and (iv) cash paid, payable or otherwise
distributed in respect of principal, or redemption of, or in exchange for, the
Collateral, or any portion thereof; shall be forthwith delivered to Bank to hold
as Collateral and shall, if received by Pledgor, be (x) received in trust for
the benefit of Bank, (y) segregated from all other property or funds of Pledgor,
and (z) forthwith delivered to Bank as Collateral in the same form as so
received (with any necessary documents, endorsements or assignments in blank
with guaranteed signature(s)).

9.2   After Event of Default. Upon the occurrence of an Event of Default and at
all times thereafter:

(a)    Voting; Sale of Collateral by Pledgor. All rights of Pledgor to
(i) exercise voting, sell all or any portion of the Collateral and other
consensual rights which Pledgor would otherwise be entitled to exercise,
pursuant to Section 9.1(a) and, and (ii) receive dividends and interest payments
which Pledgor would otherwise be authorized to receive and retain, pursuant to
Section 9.1(b), shall cease, and all such rights shall thereupon become
absolutely vested in Bank. Bank shall thereafter have the sole and absolute
right to exercise all voting and other consensual rights, and to receive and
hold as Collateral all such dividends and interest payments, without any further
notice to, or consent of, Pledgor.

(b)   Dividends Held In Trust. All dividends and interest payments which are
received by Pledgor contrary to the provisions of Section 9.2(a)(ii) shall be
(i) received in trust for the benefit of Bank, (ii) shall be segregated from
other property or funds of Pledgor and (iii) forthwith delivered to the Bank as
Collateral in the same form as received (with any necessary documents,
endorsements or assignments in blank with guaranteed signatures).

(c)    Sale of Collateral. Bank may exercise in respect of the Collateral and in
addition to other rights and remedies provided for herein or otherwise available
to it, all the rights and remedies of a secured party upon default under the
Code. Bank may also, without notice, except as specified below, sell the
Collateral, or any part thereof, in one or more blocks at public or private
sale, at any exchange or otherwise or for future delivery, and at such price or
prices and upon such other terms as Bank may deem commercially reasonable.
Pledgor agrees that, to the extent notice of sale shall be required by law, five
(5) days notice to Pledgor of the time and place of any public sale or private
sale is to be made shall constitute reasonable notification. Bank shall not be
obligated to make any sale of Collateral regardless of notice of sale having
been given. Bank may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned.

(d)   Application of Proceeds. Any cash held by Bank as Collateral and all cash
proceeds received by Bank in respect of any sale of, collection from, or other
realization upon the Collateral, or any portion thereof, may, in the discretion
of Bank, be held by Bank as Collateral for, and/or then or at any time
thereafter applied (after payment of any amounts payable to Bank pursuant to
Section 13) in whole or in part by Bank against all or any part of the Bank
Indebtedness, in such order as Bank shall elect. Any surplus of such cash or
cash proceeds held by

5


--------------------------------------------------------------------------------


Bank and remaining after payment in full of all Bank Indebtedness shall be paid
to Pledgor or to whomsoever may be lawfully entitled to receive such surplus.

9.3   Bank’s Rights. At any time and from time to time, Bank shall have the
right, in its discretion and without notice to Pledgor, to transfer to or to
register in the name of Bank, or any of Bank’s nominees, the Collateral, or any
portion thereof, provided, however, that Pledgor shall continue to be the
beneficial owner of any Collateral transferred to or registered in the name of
Bank, or Bank’s nominees, prior to the occurrence of an Event of Default. In
addition, Bank shall have the right at any time to exchange certificates or
instruments representing or evidencing the Collateral, or any portion thereof,
for certificates or instruments of smaller or larger denominations.

10.   REASONABLE CARE.   Bank shall be deemed to have exercised reasonable care
in the custody and preservation of the Collateral in its possession if the
Collateral is accorded treatment substantially equal to that which Bank accords
its own property.

11.   DELAY OR OMISSION NOT WAIVER.   Neither the failure nor any delay on the
part of Bank to exercise any right, remedy, power or privilege under this
Agreement upon the occurrence of any Event of Default or otherwise shall operate
as a waiver thereof or impair any such right, remedy, power or privilege. No
waiver of any Event of Default shall affect any later Event of Default or shall
impair any rights of Bank. No single, partial or full exercise of any rights,
remedies, powers and privileges by the Bank shall preclude further or other
exercise thereof. No course of dealing between Bank and Pledgor shall operate as
or be deemed to constitute a waiver of Bank’s rights under this Agreement or
affect the duties or obligations of Pledgor.

12.   REMEDIES CUMULATIVE; CONSENTS.   The rights, remedies, powers and
privileges provided for herein shall not be deemed exclusive, but shall be
cumulative and shall be in addition to all other rights, remedies, powers and
privileges in Bank’s favor at law or in equity. Whenever the Bank’s consent or
approval is required or permitted, such consent or approval shall be at the sole
and absolute discretion of Bank.

13.   CERTAIN FEES, COSTS, EXPENSES AND EXPENDITURES.   Pledgor agrees to pay on
demand all costs and expenses of Bank, including without limitation:

13.1   all costs and expenses in connection with the preparation, review,
negotiation, execution, delivery and administration of this Agreement, and the
other documents to be delivered in connection therewith, or any amendments,
extensions and increases to any of the foregoing (including, without limitation,
attorney’s fees and expenses, and the cost of appraisals and reappraisals of
Collateral), and the cost of periodic lien searches and tax clearance
certificates, as Bank deems advisable;

13.2    all losses, costs and expenses in connection with the enforcement,
protection and preservation of the Bank’s rights or remedies under this
Agreement, or any other agreement relating to any Bank Indebtedness, or in
connection with legal advice relating to the rights or responsibilities of Bank
(including without limitation court costs, attorney’s fees and expenses of
accountants and appraisers); and

13.3   any and all stamp and other taxes payable or determined to be payable in
connection with the execution and delivery of this Agreement, and all
liabilities to which Bank may become subject as the result of delay in paying or
omission to pay such taxes.

In the event Pledgor shall fail to pay taxes, assessments, costs or expenses
which it is required to pay hereunder, or fails to keep the Collateral free from
security interests or lien (except as expressly permitted herein), or otherwise
breaches any obligations under this Agreement, Bank in its discretion, may make
expenditures for such purposes and the amount so expended (including attorney’s
fees and expenses, filing

6


--------------------------------------------------------------------------------


fees and other charges) shall be payable by Pledgor on demand and shall
constitute part of the Bank Indebtedness.

In the event any action at law or in equity in connection with the Loan
Documents, the Bank Indebtedness or matters collateral thereto is terminated
adverse to Pledgor, Pledgor will pay all attorneys’ fees and legal costs
incurred by Bank in connection with such actions.

With respect to any amount required to be paid by Pledgor under this Section, in
the event Pledgor fails to pay such amount on demand, Pledgor shall also pay to
Bank interest thereon at the Default Rate set forth in the Loan Agreement.
Pledgor’s obligations under this Section shall survive termination of this
Agreement.

14.   TIME IS OF THE ESSENCE.   Time is of the essence in Pledgor’s performance
of Pledgor’s obligations under the Loan Documents.

15.   MISCELLANEOUS.

15.1    Communications and Notices. All notices, requests and other
communications made or given in connection with this Agreement shall be given in
accordance with the notice provisions set forth in the Loan Agreement.

16.   LIMITATION ON LIABILITY.   Pledgor shall be responsible for and Bank is
hereby released from any claim or liability in connection with:

(a)    Safekeeping any Collateral;

(b)   Any loss or damage to any Collateral;

(c)    Any diminution in value of the Collateral; or

(d)   Any act or default of another person or entity.

Bank shall only be liable for any act or omission on its part constituting
willful misconduct. In the event that Bank breaches its required standard of
conduct, Pledgor agrees that Bank’s liability shall be only for direct damages
suffered and shall not extend to consequential or incidental damages. If Pledgor
brings suit against Bank in connection with the transactions contemplated
hereunder and Bank is found not to be liable, Pledgor will indemnify and hold
Bank harmless from all costs and expenses, including attorney’s fees, incurred
by Bank in connection with such suit.

17.   WAIVERS.   In connection with any proceedings hereunder or in connection
with any of the Bank Indebtedness, including without limitation any action by
Bank in replevin, foreclosure or other court process or in connection with any
other action related to the Bank Indebtedness or the transactions contemplated
hereunder, Pledgor waives:

(a)   all errors, defects and imperfections in such proceedings;

(b)   all benefits under any present or future laws exempting any property, real
or personal, or any part of any proceeds thereof from attachment, levy or sale
under execution, or providing for any stay of execution to be issued on any
judgment recovered in connection with the Bank Indebtedness or in any replevin
or foreclosure proceeding, or otherwise providing for any valuation, appraisal
or exemption;

(c)    presentment for payment, demand, notice of demand, notice of non-payment,
protest and notice of protest of any of the Bank Indebtedness;

(d)   any requirement for bonds, security or sureties required by statute, court
rule or otherwise;

(e)    any demand for possession of Collateral prior to commencement of any
suit; and

7


--------------------------------------------------------------------------------


(f)    all rights to claim or recover attorney’s fees and costs in the event
that Pledgor is successful in any action to remove, suspend or prevent the
enforcement of a judgment entered by confession.

18.   EXCLUSIVE JURISDICTION.   Pledgor hereby consents to the exclusive
jurisdiction of any state or federal court located within the Commonwealth of
Pennsylvania, and irrevocably agrees that, subject to the Bank’s election, all
actions or proceedings relating to this Agreement or the transactions
contemplated hereunder shall be litigated in such courts, and Pledgor waives any
objection which Pledgor may have based on improper venue or forum non conveniens
to the conduct of any proceeding in any such court and waives personal service
of any and all process upon Pledgor, and consents that all such service of
process be made by mail or messenger directed to Pledgor as provided for in
Section 15. Nothing contained in this Section 18 shall affect the right of Bank
to serve legal process in any other manner permitted by law or affect the right
of Bank to bring any action or proceeding against Pledgor or Pledgor’s property
in the courts of any other jurisdiction.

19.   MISCELLANEOUS PROVISIONS.

19.1   Severability. The provisions of this Agreement and all other Loan
Documents are deemed to be severable, and the invalidity or unenforceability of
any provision shall not affect or impair the remaining provisions which shall
continue in full force and effect.

19.2   Headings. The headings of the Articles, Sections, paragraphs and clauses
of this Agreement are inserted for convenience only and shall not be deemed to
constitute a part of this Agreement.

19.3   Binding Effect. This Agreement and all rights and powers granted hereby
will bind and inure to the benefit of the parties hereto and their respective
permitted successors and assigns.

19.4   Amendment. No modification of this Agreement or any of the Loan Documents
shall be binding or enforceable unless in writing and signed by or on behalf of
the party against whom enforcement is sought.

19.5   Governing Law. This Agreement has been made, executed and delivered in
the Commonwealth of Pennsylvania and will be construed in accordance with and
governed by the laws of such Commonwealth without regard to conflict of law
principles.

19.6   No Third Party Beneficiaries. The rights and benefits of this Agreement
and the Loan Documents shall not inure to the benefit of any third party.

19.7   Exhibits and Schedules. All exhibits and schedules attached hereto are
hereby made a part of this Agreement.

19.8   Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument, and any of the parties hereto may execute this Agreement by signing
any such counterpart.

19.9   No Joint Venture. Nothing contained herein is intended to permit or
authorize Pledgor to make any contract on behalf of Bank, nor shall this
Agreement be construed as creating a partnership, joint venture or making Bank
an investor in Pledgor.

20.   WAIVER OF RIGHT TO TRIAL BY JURY.   PLEDGOR AND BANK, BY ITS ACCEPTANCE
HEREOF, WAIVE ANY RIGHT TO TRIAL BY JURY ON ANY CLAIM, DEMAND, ACTION OR CAUSE
OF ACTION (a) ARISING UNDER THIS AGREEMENT OR ANY OTHER DOCUMENT OR INSTRUMENT
REFERRED TO HEREIN OR DELIVERED IN CONNECTION HEREWITH, OR (b) IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF PLEDGOR WITH RESPECT
TO THIS AGREEMENT OR ANY OTHER DOCUMENT OR INSTRUMENT REFERRED TO HEREIN OR
DELIVERED IN CONNECTION HEREWITH, OR THE TRANSACTIONS

8


--------------------------------------------------------------------------------


RELATED HERETO OR THERETO, IN EACH CASE WHETHER SOUNDING IN CONTRACT OR TORT OR
OTHERWISE. PLEDGOR AND BANK AGREE AND CONSENT THAT ANY SUCH CLAIM, DEMAND,
ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND
THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF
THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF PLEDGOR AND
BANK TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

9


--------------------------------------------------------------------------------


IN WITNESS WHEREOF,   Pledgor has executed this Agreement as of the day and year
first above written.

 

INFOLOGIX SYSTEMS CORPORATION
(formerly known as Info Logix Inc.)

 

 

By:

 

/s/ David T. Gulian

 

 

 

 

 

David Gulian, President

 

10


--------------------------------------------------------------------------------